Speakman, J.,
delivering the opinion of the Court:
The Court has fully considered the petition filed in this case. A careful reading of the case of State v. Chuchola, 2 W. W. Harr. (32 Del.) 133, 120 A. 212, 214, discloses that the majority of the Court in that case in arriving at. its *441decision was not entirely controlled by reason of the fact that under the law of this State at that time the intoxicating liquor in question was not property. This clearly appears from the following language in the opinion of the Chief Justice:
“The denial of the use in evidence of articles illegally seized might discourage, and to a great extent prevent, illegal seizures, but it does not seem to us to be a sufficient reason for excluding such evidence at .the trial. If a man’s property is seized without a warrant, illegally seized, the person making the seizure can be and ought to be punished for his unlawful act, but such act should not prevent the use of the thing seized in evidence, and certainly not if its possession constituted the crime charged.”
Such being the case, the law relative to the application made in the present case cannot be distinguished from the law relative to the application made in the Chuchola Case. Therefore the petition of the defendant is dismissed.